
	
		I
		112th CONGRESS
		2d Session
		H. R. 4052
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Stutzman
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish an honorary Excellence in Veterans
		  Education Award.
	
	
		1.Short titleThis Act may be cited as the
			 Recognizing Excellence in Veterans
			 Education Act of 2012.
		2.Excellence in Veterans
			 Education Award
			(a)In
			 generalChapter 36 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					3698.Excellence in
				Veterans Education Award
						(a)Excellence in
				Veterans Education Award(1)The Secretary shall
				establish an honorary award, to be known as the Excellence in Veterans
				Education Award, to recognize institutions of higher learning (as
				defined in section 3452(f) of this title) that provide superior services to
				veterans.
							(2)An Excellence in Veterans Education Award
				awarded under paragraph (1) to an institution of higher learning shall be valid
				for a period of three years, except that the Secretary may withdraw such award
				at any time under criteria the Secretary considers appropriate.
							(b)Display of
				honorary awardDuring each
				period in which an institution of higher learning is awarded an Excellence in
				Veterans Education Award under subsection (a)(1), the Secretary shall indicate
				that such institution has received such award on the list of institutions
				approved for veteran education benefits that is maintained on the Internet
				website of the Department.
						(c)CriteriaThe Secretary may only award the Excellence
				in Veterans Education Award under subsection (a)(1) to an institution of higher
				learning that meets the following criteria:
							(1)The head of the institution—
								(A)has a student
				veteran advisory board or a student veteran advisor; and
								(B)seeks advice from
				such board or advisor.
								(2)The
				institution—
								(A)participates in
				the Yellow Ribbon G.I. Education Enhancement Program under section 3317 of this
				title; and
								(B)while so participating—
									(i)contributes the
				maximum amount under section 3317(d)(1); and
									(ii)ensures that
				amounts contributed under such section are made available to all veterans
				enrolled at the institution who qualify for the program.
									(3)The institution has a veterans support
				program that provides services that—
								(A)the Secretary
				considers appropriate; and
								(B)may be carried out
				through the institution or an appropriate entity that enters into an agreement
				with the institution.
								(4)The institution is
				a member of the Servicemembers Opportunity College.
							(5)The average graduation rate for all of the
				enrolled students of the institution is equal to or greater than the average
				national graduation rate for all students enrolled in the same type of
				institution, as determined by the Secretary of Education.
							(6)Any other criteria
				that the Secretary considers
				appropriate.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding after the item
			 relating to section 3697A the following new item:
				
					
						3698. Excellence in Veterans Education
				Award.
					
					.
			
